Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest the invention as claimed, including a first recorded holographic image of a first object and being applied onto the wall surface of the cabin wall, a second recorded holographic image of a second object and being applied onto the wall surface of the cabin divider and a light source configured to illuminate the first recorded holographic image with light corresponding to a reference wave of lighting of the first recorded holographic image from when it was recorded  such that when the first recorded holographic image is illuminated with the light by the light source and viewed from within the cabin, the first object is configured to appear to the occupants of the cabin to be located in a plane behind a plane in which the wall surface of the cabin wall is actually located, wherein the light source configured to illuminate the second recorded holographic image with light corresponding to a reference wave of lighting of the second recorded holographic image from when it was recorded  such that when the second recorded holographic image is illuminated with the light by the light source and viewed from within the cabin, the second object is configured to appear to the occupants of the cabin to be located in a plane in front of a plane in which the wall surface of the class divider is actually located. Iwagaki, McGrew and Weidner all fail to teach recorded holographic images of objects applied onto wall surfaces of cabin walls or class dividers with a light source configured to illuminate one image where the object is configured to appear to be located behind the plane of the wall surface while also illuminating another image where the object is configured to appear to be located in front of the wall surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647